TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED FEBRUARY 13, 2014



                                      NO. 03-13-00735-CV


                          D & S Residential Services, LP, Appellant

                                                v.

                                     Melissa Hughes, Appellee




        APPEAL FROM THE 200TH DISTRICT COURT OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND ROSE
                 DISMISSED FOR WANT OF PROSECUTION --
                    OPINION BY CHIEF JUSTICE JONES




This is an appeal from the interlocutory order signed by the trial court on October 17, 2013.

Having reviewed the record, the Court holds that D & S Residential Services, LP has not

prosecuted its appeal and that the appeal is therefore subject to dismissal. The Court dismisses

the appeal for want of prosecution. The appellant shall pay all costs relating to this appeal, both

in this Court and the court below.